Exhibit 10.21

GUIDANCE SOFTWARE, INC.

FIRST AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Guidance Software, Inc., a Delaware corporation (the “Company”), pursuant to its
First Amended and Restated 2004 Equity Incentive Plan, as amended from time to
time (the “Plan”), hereby grants to the individual listed below (“Holder”), the
number of shares of the Company’s common stock, par value $0.001 per share, set
forth below (the “Shares”). This Restricted Stock Award is subject to all of the
terms and conditions as set forth in this Restricted Stock Agreement (the
“Agreement”) (including without limitation the Restrictions on the Shares set
forth in the Agreement) and the Plan, each of which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.

 

I. NOTICE OF RESTRICTED STOCK AWARD

 

Holder:   

 

   Grant Date:   

 

   Total Number of Shares


of Restricted Stock:

                                                        Shares Grant Date Price:
   $                     Vesting Schedule:    25% of Shares shall vest on the
first anniversary of the Grant Date and an additional 25% of the Shares subject
thereto on each yearly anniversary thereafter, so that all of the Shares shall
be vested on the fourth anniversary of the Grant Date. By way of example only,
if the Grant Date is November 2, 2007, 25% of the Shares shall vest on November
2, 2008; 25% on November 2, 2009; 25% on November 2, 2010; and the final 25% of
Shares on November 2, 2011.

 

II. AGREEMENT

ARTICLE I.

GENERAL

1.1 Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Plan.

 

1



--------------------------------------------------------------------------------

1.2 Incorporation of Terms of Plan. The Award (as defined below) is subject to
the terms and conditions of the Plan which are incorporated herein by reference.
In the event of any inconsistency between the Plan and this Agreement, the terms
of the Plan shall control.

ARTICLE II.

AWARD OF RESTRICTED STOCK

2.1 Award of Restricted Stock.

(a) Award. In consideration of the Holder’s agreement to remain in the service
or employ of the Company or one of its Subsidiaries, and for other good and
valuable consideration, the Company issues to the Holder the Award described in
this Agreement (the “Award”). The number of shares of Restricted Stock (the
“Shares”) subject to the Award is set forth in the Notice of Restricted Stock
Award above. The Holder is a Service Provider of the Company.

(b) Book Entry Form. At the sole discretion of the Administrator, the Shares
will be issued in either (i) uncertificated form, with the Shares recorded in
the name of the Holder in the books and records of the Company’s transfer agent
with appropriate notations to the extent that the Shares remain subject to the
Restrictions (as defined below); or (ii) certificate form pursuant to the terms
of Sections 2.1(c) and (d).

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions on transfer imposed pursuant to this Agreement
lapse or shall have been removed and new certificates are issued, bear the
following legend (or such other legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT BY AND BETWEEN GUIDANCE SOFTWARE, INC. AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH
AGREEMENT.”

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed. If an escrow holder
is so appointed, the Holder shall not retain physical custody of any
certificates representing Shares issued to the Holder that are unvested and
subject to Restrictions.

 

2



--------------------------------------------------------------------------------

2.2 Restrictions.

(a) Forfeiture of Shares. In the event that the Holder ceases to be a Service
Provider for any reason, then, immediately upon such termination, the Holder
shall automatically and without further action by the Holder, the Company or any
other party forfeit any and all Shares then subject to the Restrictions, and the
Holder shall have no further right or interest in such Shares. Upon such
forfeiture, such Shares shall, automatically and without further action by the
Holder, the Company or any other party, be cancelled and return to the status of
authorized but unissued shares of the Company’s common stock. For purposes of
this Agreement, “Restrictions” shall mean the restrictions on sale or other
transfer set forth in Section 3.1 and the exposure to forfeiture set forth in
this Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a), the Award
shall vest and the Restrictions shall lapse in accordance with the vesting
schedule set forth in the Notice of Restricted Stock Award above, provided,
however, that to the extent permitted by applicable law, the Administrator may,
in its sole discretion, suspend the vesting and lapsing of Restrictions
applicable to the Award during all or any part of any leave of absence from
employment taken by the Holder.

(c) Accelerated Vesting. Subject to Section 2.2(a), in the event that an
Acquisition occurs, then, immediately prior thereto, the Award shall vest and
the Restrictions shall lapse with respect to 100% of the Shares subject thereto,
provided that the Holder continues to be a Service Provider until the
Acquisition

(d) Tax Withholding; Conditions to Issuance of Certificates. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)):

(i) No Shares shall be recorded in the name of the Holder in the books and
records of the Company’s transfer agent and no new certificate shall be
delivered to the Holder or his legal representative unless and until the Holder
or his legal representative shall have paid to the Company the full amount of
all federal and state withholding or other taxes applicable to the taxable
income of Holder resulting from the grant of Shares or the lapse or removal of
the Restrictions. The Administrator may in its discretion and in satisfaction of
the foregoing requirement allow the Holder to elect to have the Company withhold
shares of the Company’s common stock otherwise issuable under the Award (or
allow the return of shares of the Company’s common stock) having a Fair Market
Value equal to the sums required to be withheld. Notwithstanding any other
provision of the Plan or this Agreement, the number of shares of the Company’s
common stock which may be withheld with respect to the issuance, vesting or
payment of the Shares in order to satisfy the Holder’s federal and state income
and payroll tax liabilities with respect to the issuance, vesting or payment of
the Shares shall be limited to the number of shares of the Company’s common
stock which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal and state tax income and payroll tax purposes that are
applicable to such supplemental taxable income.

(ii) The Company shall not be required to record any Shares in the name of the
Holder in the books and records of the Company’s transfer agent or issue or
deliver any certificate or certificates for any Shares prior to the fulfillment
of all of the following conditions: (A) the admission of the Shares to listing
on all stock exchanges on which the

 

3



--------------------------------------------------------------------------------

Company’s common stock is then listed, (B) the completion of any registration or
other qualification of the Shares under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or other
governmental regulatory body, which the Administrator shall, in its sole and
absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable and (D) the lapse of any such reasonable period of time following
the date the Restrictions lapse as the Administrator may from time to time
establish for reasons of administrative convenience.

ARTICLE III.

OTHER PROVISIONS

3.1 Restricted Stock Not Transferable. No Shares that are subject to the
Restrictions or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Holder or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

3.2 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date the Holder shall have all the rights of a stockholder with respect to the
Shares, subject to the Restrictions contained herein, including the right to
vote the Shares and the right to receive any cash or stock dividends paid to or
made with respect to the Shares.

3.3 Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Holder any right to continue to serve as an employee or other
service provider of the Company or any of its Subsidiaries.

3.4 Governing Law. The laws of the State of California shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.5 Conformity to Securities Laws. The Holder acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and this Award is granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

3.6 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of the Holder.

 

4



--------------------------------------------------------------------------------

3.7 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Holder to his address shown in the Company records, and to the
Company at its principal executive office.

3.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan and this Agreement. Holder has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Plan and this Agreement. Holder hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions arising under the Plan or this Agreement.
If Holder is married, his or her spouse has signed the Consent of Spouse
attached to this Agreement as Exhibit A.

 

GUIDANCE SOFTWARE, INC:     HOLDER: By:  

 

    By:  

 

Print Name:       Print Name:  

 

Title:         Address:       Address:  

 

        Grant Date  

 

     

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A TO RESTRICTED STOCK AGREEMENT

CONSENT OF SPOUSE

I,                                               spouse of
                            , have read and approve the foregoing Agreement. In
consideration of issuing to my spouse the shares of the common stock of Guidance
Software, Inc. set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of the common stock of Guidance
Software, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

Dated:  

 

    

 

       Signature of Spouse

 

A-1